Title: General Orders, 24 September 1799
From: Hamilton, Alexander,Ellery, Abraham R.
To: 


New York, September 24th 1799.

The Paymaster General having arrived and entered upon his functions at the seat of government, all muster and pay rolls are, hereafter, to be transmitted to him, instead of the office of the Adjutant General, until a Deputy Paymaster General shall have been appointed and announced to the troops. They are to be sent addressed to Caleb Swan, Esquire, Paymaster General, at Philadelphia, with the usual endorsement on public service, and the name of the writer.
The Paymaster General will prescribe and transmit the forms of muster and pay rolls, and of accounts connected with them, together with instructions for carrying them into execution, which are strictly to be observed by all officers whom it may concern.
Abraham R. ElleryAssistant Adjutant General.
